ORDER

PER CURIAM.
Appellant, Cornell J. Liggins, appeals the judgment of the Circuit Court of the County of St. Louis denying his Rule 24.035 motion for post-conviction relief without an eviden-tiary hearing after he pled guilty to three counts of delivery of a controlled substance, RSMo § 195.211 (1994), and one count of possession of a controlled substance, RSMo § 195.202(1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the motion court is based on findings of fact and conclusions of law that are not clearly *367erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the motion court pursuant to Rule 84.16(b). A memorandum explaining the reasons for our decision is provided solely for the use of the parties involved.